Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application

	This is a final action with respect to a communication submitting Amendments to the Claims and Remarks received on February 14, 2022 relating to U.S. Patent Application No. 16/787,134 which was filed on February 11, 2020. This application is a continuation of U.S. Patent Application No. 16/742,858 which was filed on January 14, 2020.  Claims 1, 4 – 6, 8 – 9, 11 – 12 and 14 – 20 have been amended. Claims 1 - 20 are pending and have been examined.

Response to Arguments

Applicant’s Remarks have been fully considered but are not persuasive.
With respect to the 35 USC § 101 rejection, Applicant asserts that the claims do not recite a judicial exception in that they (citing to application par. 0021) involve generating rates using parallel processing via microservices to reduce processing time and resource consumption by a processor, (Remarks, p. 8), and further argues, that even, assuming arguendo, the claims involve organizing human activity, providing techniques for parallel processing of rates using microservices does not involve a fundamental economic principle or practice, a commercial or legal interaction, or managing personal behavior and relationships or interactions between people. (Remarks, p. 8). Examiner respectfully disagrees. (See Section 101 rejection below).  Applicant also asserts, citing to the Specification (Par. 0021), that the independent claims are integrated into a practical application in that provide an improvement to the technology facilitating rate calculation using parallel processing of partial rates and that the claimed subject matter is used in a meaningful way beyond merely linking use to a particular technological environment. (Remarks, pp. 8 – 9). Examiner respectfully disagrees. The additional elements generally link the abstract idea to parallel computer processing technology, operating in its ordinary capacity and being used as a tool to implement the abstract idea with the use of generic computing components. Applicant further asserts that the claims recite significantly more in that there is nothing in the record to indicate that they are well-understood, routine and conventional. (Remarks, p. 10). Examiner respectfully disagrees. Applicant misapprehends when a Berkheimer analysis is required under current examination policy. Simply put, Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” unless an additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong 2. MPEP § 2106.05(d)(I). Here, the condition precedent was not met and the Non-Final Office Action determined the additional elements were no more than mere instructions to apply the abstract idea exception using a computer. MPEP § 2106.05(f). Thus, Examiner was not required to determine a Berkheimer analysis. MPEP § 2106.05(d)(I).
The Section 101 rejection is maintained. 
With respect to the 35 USC §§ 102 and 103 rejections, Applicant asserts that the references, particularly Hayward, fail to teach calculating the plurality of microservices in parallel. (Remarks, p. 11). Based on the amendments to the claim, a new grounds of rejection is provided. See the Section 103 rejection below. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 8 are directed to a method. Claims 9 - 14 are directed to a computing device. Claims 15 – 20 are directed to one or more non-transitory media storing instructions executed by one or more processors to perform steps. Therefore, on its face, each of Claims 1 - 20 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 9 recites a computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: receive a request for an insurance quote, wherein the request comprises a plurality of user inputs; translate the plurality of user inputs into a plurality of rating factors; determine a rating factor value for each of the plurality of rating factors;  calculate, using a plurality of microservices executed in parallel, a plurality of partial rates based on the rating factor value; aggregate the plurality of partial rates calculated using the plurality of microservices into an insurance rate; and providing a response to the request for the insurance quote, wherein the response comprises the insurance rate.  The abstract idea recited in Claim 9 is the underlined portions of the claim indicated above. The abstract idea in Claim 9 (and Claims 1 and 15) recites receiving a request for an insurance quote, translating user inputs into rating factors, calculate partial rates based on the rating factors and aggregate the partial rates into an insurance rate. The abstract idea involves commercial interactions including business relations and fundamental economic practices including insurance falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 9 recites a computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: receive a request for an insurance quote, wherein the request comprises a plurality of user inputs; translate the plurality of user inputs into a plurality of rating factors; determine a rating factor value for each of the plurality of rating factors;  calculate, using a plurality of microservices executed in parallel, a plurality of partial rates based on the rating factor value; aggregate the plurality of partial rates calculated using the plurality of microservices into an insurance rate; and providing a response to the request for the insurance quote, wherein the response comprises the insurance rate. The additional elements recited in Claim 9 are underlined in the claim as indicated above. The additional elements of Claim 9 (and Claims 1 and 15) amount to no more than instructions and tools to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Claim 9 (and Claims 1 and 15) contain no additional elements beyond the abstract idea and therefore does not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claims 1, 9 and 15 amount to no more than instructions and tools to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Based on the aforementioned, the additional elements of Claims 1, 9 and 15 fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 10 and 16 (Determining whether the request for the insurance quote and the plurality of user inputs comply with a canonical data model and, if not, transforming   the request for the insurance quote and the plurality of user inputs into a format that complies with the canonical data model.), Claims 3, 11 and 17 (Transforming the response and the insurance rate into a second format configured for an application that transmitted the request for the insurance quote.), Claims 4, 12 and 18 (Querying a look-up table, using a first rating factor, to determine a first rating factor value.), Claim 5 (Memory is a distributed cache.), Claim 6 (Memory is a database.), Claims 7, 13 and 19 (Adjusting, by the computing device and using a price adjuster, the insurance rate prior to providing the response to the request for the insurance quote.) and Claims 8, 14 and 20 (The response comprises one or more factors used to calculate the insurance rate.) further            define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended independent Claims 1 and 15 recite: “… each of the plurality of microservices calculating, in parallel, one of the plurality of partial rates;” (emphasis added). This language renders the claims (and their dependents) indefinite in that if the calculating is being performed in parallel, it should be for the plurality of partial rates. 

Amended independent Claim 9 recites: “calculate, using a plurality of microservices executed in parallel, a plurality of partial rates based on the rating factor value;” (emphasis added). This language renders the claim (and its dependents) indefinite in that if the calculating is being performed in parallel, it should be based on rating factor values.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 9, 11 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al., US 10,262,373 B2, (“Hayward”), in view of Mathe et al., US 2014/0095214 A1, (“Mathe”).

Claim 1:
Hayward teaches:
A method comprising: receiving, by a computing device, a request for an insurance quote, wherein the request comprises a plurality of user inputs; (See Hayward, Col. 27, lines 12 - 16 (The system 1100 is configured such that one or more of the computers 1110 is configured to receive an input request through a user interface 1102 for a rate quote for an insurance policy covering a risk associated with a particular location and/or route(s).))

translating, by the computing device, the plurality of user inputs into a plurality of rating factors; (See Hayward, Col. 2, lines 36 - 53 (The method comprises receiving usage information of the vehicle within the geographic area, determining each of a plurality of coordinate grid cells or blocks, e.g., target grid cells or target cells, that encompasses at least a portion of the geographic area where the vehicle was used, querying a database to attain a set of data associated with each of the determined plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, receiving the queried set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, calculating a location rating factor based on the usage information and the received set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, and communicating the calculated the location rating factor to a user.), Col. 24, lines 20 - 30 (In FIG. 8B, the exemplary process for implementing a rating methodology for a vehicle policy is depicted in the flow diagram 820 wherein a coordinate grid including a plurality of grid cells is defined (block 821). A location rating factor for one or more of the defined grid cells is determined (block 822). The location rating factor may include vehicle usage information within the grid (block 823), which may be attained by a positioning module, e.g., GPS device, operatively coupled to the vehicle. The positioning module may also be incorporated within a smartphone associated with the vehicle.))

determining, by the computing device, a rating factor value for each of the plurality of rating factors; (See Hayward, Col. 4, lines 23 - 34 (The method further includes receiving, at the processor, the queried supplemental set of data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and calculating, via the processor, a location rating factor based on the usage information, the received set of data associated with each of the grid cells within the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and the received set of supplemental data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle.), Col. 5, lines 46 - 50 (One aspect of the invention is to utilize territories defined by latitude and longitude coordinates. This technique allows insurance providers to more finely segment policy pricing based on geographic characteristics and provides more pricing points than current structures.), Col. 6, lines 33 - 45 (Some benefits of GRID Based Rating include: (1) latitude and longitude coordinates are fixed and do not change over time (unlike ZIP codes or other geographic boundaries); (2) rates are based on loss experience in the target GRID cell and nearby GRID cells, as opposed to large areas covering multiple ZIP codes or counties with portions remote from the location of interest; (3) improved matching of price to risk over current territorial rating; (4) promotes smoother transitions from higher cost areas to lower cost areas; (5) can utilize data external to insurer database information, such as historical meteorological data, road statistics, etc.; and (6) accurate vehicle usage information with location rating factors.))

calculating, by the computing device and using a plurality of microservices, a plurality of partial rates based on the rating factor values,  *  *  *  ; (See Hayward, Col. 11, lines 1 -  8 (The premium and loss experience used to calculate policy pricing may be derived from data associated with a target cell(s)---or the GRID cell(s) or grid cell(s) that encompasses the target location or route- as well as data, e.g., supplemental data, associated with surrounding, bordering, adjacent, or proximate GRID cells. The aggregate risk exposure is determined based on the data associated with each target cell and the immediately surrounding GRID cells.   ), lines 38 - 48 (According to one aspect of the invention, there is a method having the following steps: collecting data for the target cell and deterll1ining whether the current data collection has enough historical data to provide actuarially credible
results. If not, an iterative process is performed including collecting data from rings of GRID cells immediately surrounding the cell(s) for which data has been collected and evaluating at each iteration whether enough historical data has been collected. Once a credible set of data has been collected, distance weighting and credibility weighting are applied and a pure premium is calculated.), Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then  aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), lines 41 – 46 (Exposure may be adjusted to account for any distributional differences in rating variables across a state or geographic area. Peril or coverage specific adjustment factors may be used. An average GRID cell adjustment may be calculated relative to an average statewide adjustment.))

aggregating, by the computing device, the plurality of partial rates calculated using the plurality of microservices into an insurance rate; and (See Hayward, Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), Col. 21, lines  46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors  that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

providing, by the computing device, a response to the request for the insurance quote, wherein the response comprises the insurance rate.  (See Hayward, Col. 21, lines 52 - 54 (Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Hayward does not expressly disclose, however, Mathe discloses:
*  *  *  each of the plurality of microservices calculating, in parallel, one of the plurality of partial rates; (See Mathe, Par. 45 (Features of an exemplary commercial auto platform may include "At a Glance Vehicle Scores" and risky event monitoring, basic vehicle trend analysis with comparisons to other demographic groups, detailed trip and event metrics with daily and weekly summaries, single vehicle at a time mapping of vehicle routes and risk events.), Par. 46 (It will be appreciated by one of ordinary skill in the art that electronic and software systems involve dynamic and flexible processes such that the illustrated blocks and described sequences can be performed equivalently in different sequences or in parallel.), Par. 54 (At step 528, rate filing preparation is provided for insurance department approvals, including, for example, initial data analysis and preparation of a vehicle score, such as, for example, the formulation of the actuarial value of a vehicle score, completion of initial filing, and analysis and filings based on inbound data from active program. At step 530, transactional vehicle scoring is provided, which can include, for example, managing the transactional integrity of data and the implementation of scoring. As mentioned above, the scalability of the platform 260 and the PaaS implementation process 500 allows for the incorporation, integration, and utilization of any number of combinations of these services, processes, applications, and products. Individual steps may be added or deleted, may be perfom1ed in any order, may be combined and executed together, and/or may be executed in parallel.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward discussed above, a step for calculating microservices in parallel, as taught by Mathe. Hayward teaches a system of underwriting and rating insurance products. It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating microservices in parallel so as to reduce processing time. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products and Mathe’s step for parallel processing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Hayward and Mathe teach each and every element of Claim 1 above.
Hayward further teaches:
determining the rating factor value for each of the plurality of rating factors further comprises: querying a look-up table to determine the rating factor value.  (See Hayward, Col. 6, lines 8 – 13 (Latitude and longitude coordinates may be used to define a coordinate system using four defined comers and developing a database table and lookup methodology, wherein each GRID cell area is of similar geographic size. The complexity of the queries required to retrieve results from the developed tables makes this solution less preferred.), Col. 20, lines 19 – 67, Col. 21, lines 1 - 3 (FIG. 8A provides a flow chart, which is illustrative of an embodiment of the invention. Flow chart 800 illustrates an example flow of steps taken to develop a pure premium. Data is input 801 into a database, so that a table of all the GRID cells for a particular state is maintained in a separate database table. Other data may also be input into the system to be used for the analysis, such as grid level data, policy level data, and latitude and longitude level data.))

Claim 5:
Hayward and Mathe teach each and every element of Claim 1 above.
Hayward further teaches:
storing, by the computing device, the rating factor value for each of the plurality of rating factors in a memory; and (See Hayward, Col. 15, lines 66 - 67, Col. 16, lines 1 - 3 (The predictive data may be fed 717 into an existing model that is used to develop factors for rate making. The factors 718 are loaded into databases. A table is then created/updated 719 that contains the truncated grid identifier and rating factors.))         

providing an indication of the stored rating factor values to a user.  (See Hayward, Col. 2, lines 47 – 52 (Calculating a location rating factor based on the usage information and the received set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, and communicating the calculated the location rating factor to a user.))
Claim 6:
Hayward and Mathe teach each and every element of Claim 5 above.
Hayward further teaches:
the memory is a database or a distributed cache. (See Hayward, Col. 3, lines 16 - 19 (The computer system further includes a database communicatively coupled to the processor, wherein the database stores data associated with the plurality of grid cells.), Col.26, lines 4 - 18 (CPU 1101 may be any general purpose processor including ARMTM' X86, RISC, and ZIO™. Memory 1103 may be any form or combination of volatile and/or non-volatile tangible computer readable medium including semiconductor memory (e.g., RAM, ROM, flash, EEPROM, and MRAM), magnetic memory (e.g., magnetic hard drives, floppies, and removable drive cartridges), optical memory (e.g., CD-ROM, DVD-ROM, BLURAY™ ROM, and holographic storage). Memory 1103 provides transient and/or persistent storage of Application Software Modules and Internal data. Memory 1103 also provides storage for operating system software including device drivers and system configurations. Network interface 1104 provides data interconnection - via communications network 1105 - between computers 1110 and external data 1106.))

Claim 7:
Hayward and Mathe teach each and every element of Claim 1 above.
Hayward further teaches:
adjusting, by the computing device and using a price adjuster, the insurance rate prior to providing the response to the request for the insurance quote. (See Hayward, Col. 21, lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 8:
Hayward and Mathe teach each and every element of Claim 1 above.
Hayward further teaches:
the response comprises one or more of the plurality of rating factors used to calculate the insurance rate. (See Hayward, Col. 21, lines 46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors  that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

Claim 9:
Hayward teaches:
A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: (See Hayward, Col. 3, lines 21 - 26 (The computer system further includes a non-transitory, tangible computer readable memory communicatively coupled to the processor; and a set of computer readable instructions stored in the non-transitory computer readable memory, which when executed by the processor, are configured to:))

receive a request for an insurance quote, wherein the request comprises a plurality of user inputs; (See Hayward, Col. 27, lines 12 - 16 (The system 1100 is configured such that one or more of the computers 1110 is configured to receive an input request through a user interface 1102 for a rate quote for an insurance policy covering a risk associated with a particular location and/or route(s).))

translate the plurality of user inputs into a plurality of rating factors; (See Hayward, Col. 2, lines 36 - 53 (The method comprises receiving usage information of the vehicle within the geographic area, determining each of a plurality of coordinate grid cells or blocks, e.g., target grid cells or target cells, that encompasses at least a portion of the geographic area where the vehicle was used, querying a database to attain a set of data associated with each of the determined plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, receiving the queried set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, calculating a location rating factor based on the usage information and the received set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, and communicating the calculated the location rating factor to a user.), Col. 24, lines 20 - 30 (In FIG. 8B, the exemplary process for implementing a rating methodology for a vehicle policy is depicted in the flow diagram 820 wherein a coordinate grid including a plurality of grid cells is defined (block 821). A location rating factor for one or more of the defined grid cells is determined (block 822). The location rating factor may include vehicle usage information within the grid (block 823), which may be attained by a positioning module, e.g., GPS device, operatively coupled to the vehicle. The positioning module may also be incorporated within a smartphone associated with the vehicle.))

determine a rating factor value for each of the plurality of rating factors; (See Hayward, Col. 4, lines 23 - 34 (The method further includes receiving, at the processor, the queried supplemental set of data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and calculating, via the processor, a location rating factor based on the usage information, the received set of data associated with each of the grid cells within the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and the received set of supplemental data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle.), Col. 5, lines 46 - 50 (One aspect of the invention is to utilize territories defined by latitude and longitude coordinates. This technique allows insurance providers to more finely segment policy pricing based on geographic characteristics and provides more pricing points than current structures.), Col. 6, lines 33 - 45 (Some benefits of GRID Based Rating include: (1) latitude and longitude coordinates are fixed and do not change over time (unlike ZIP codes or other geographic boundaries); (2) rates are based on loss experience in the target GRID cell and nearby GRID cells, as opposed to large areas covering multiple ZIP codes or counties with portions remote from the location of interest; (3) improved matching of price to risk over current territorial rating; (4) promotes smoother transitions from higher cost areas to lower cost areas; (5) can utilize data external to insurer database information, such as historical meteorological data, road statistics, etc.; and (6) accurate vehicle usage information with location rating factors.))

calculate, using a plurality of microservices   *  *  *  a plurality of partial rates based on the rating factor value; (See Hayward, Col. 11, lines 1 -  8 (The premium and loss experience used to calculate policy pricing may be derived from data associated with a target cell(s)---or the GRID cell(s) or grid cell(s) that encompasses the target location or route- as well as data, e.g., supplemental data, associated with surrounding, bordering, adjacent, or proximate GRID cells. The aggregate risk exposure is determined based on the data associated with each target cell and the immediately surrounding GRID cells.   ), lines 38 - 48 (According to one aspect of the invention, there is a method having the following steps: collecting data for the target cell and deterll1ining whether the current data collection has enough historical data to provide actuarially credible
results. If not, an iterative process is performed including collecting data from rings of GRID cells immediately surrounding the cell(s) for which data has been collected and evaluating at each iteration whether enough historical data has been collected. Once a credible set of data has been collected, distance weighting and credibility weighting are applied and a pure premium is calculated.), Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then  aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), lines 41 – 46 (Exposure may be adjusted to account for any distributional differences in rating variables across a state or geographic area. Peril or coverage specific adjustment factors may be used. An average GRID cell adjustment may be calculated relative to an average statewide adjustment.))

aggregate the plurality of partial rates calculated using the plurality of microservices into an insurance rate; and (See Hayward, Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), Col. 21, lines  46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors  that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

providing a response to the request for the insurance quote, wherein the response comprises the insurance rate. (See Hayward, Col. 21, lines 52 - 54 (Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Hayward does not expressly disclose, however, Mathe discloses:
*  *  *  executed in parallel,  *  *  * ; (See Mathe, Par. 45 (Features of an exemplary commercial auto platform may include "At a Glance Vehicle Scores" and risky event monitoring, basic vehicle trend analysis with comparisons to other demographic groups, detailed trip and event metrics with daily and weekly summaries, single vehicle at a time mapping of vehicle routes and risk events.), Par. 46 (It will be appreciated by one of ordinary skill in the art that electronic and software systems involve dynamic and flexible processes such that the illustrated blocks and described sequences can be performed equivalently in different sequences or in parallel.), Par. 54 (At step 528, rate filing preparation is provided for insurance department approvals, including, for example, initial data analysis and preparation of a vehicle score, such as, for example, the formulation of the actuarial value of a vehicle score, completion of initial filing, and analysis and filings based on inbound data from active program. At step 530, transactional vehicle scoring is provided, which can include, for example, managing the transactional integrity of data and the implementation of scoring. As mentioned above, the scalability of the platform 260 and the PaaS implementation process 500 allows for the incorporation, integration, and utilization of any number of combinations of these services, processes, applications, and products. Individual steps may be added or deleted, may be perfom1ed in any order, may be combined and executed together, and/or may be executed in parallel.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward discussed above, a step for calculating microservices in parallel, as taught by Mathe. Hayward teaches a system of underwriting and rating insurance products. It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating microservices in parallel so as to reduce processing time. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products and Mathe’s step for parallel processing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Hayward and Mathe teach each and every element of Claim 9 above.
Hayward further teaches:
transform the response and the insurance rate into a format configured for an application that transmitted the request for the insurance quote.  (See Hayward, Col. 21, lines 9 - 15 (In some embodiments, the database may contain generalized rules and criteria that apply to all policies and specific rules associated with a particular regulator. This arrangement of data would allow, for example, a single computational process to generate a rate for an insurance policy for a property in any state.), lines 24 - 26 (Once the data for the other GRID cells are ordered, they are iterated through until a level of credibility is met, using the summarized data.), lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 12:
Hayward and Mathe teach each and every element of Claim 9 above.
Hayward further teaches:
query a look-up table to determine the rating factor value.  (See Hayward, Col. 6, lines 8 – 13 (Latitude and longitude coordinates may be used to define a coordinate system using four defined comers and developing a database table and lookup methodology, wherein each GRID cell area is of similar geographic size. The complexity of the queries required to retrieve results from the developed tables makes this solution less preferred.), Col. 20, lines 19 – 67, Col. 21, lines 1 - 3 (FIG. 8A provides a flow chart, which is illustrative of an embodiment of the invention. Flow chart 800 illustrates an example flow of steps taken to develop a pure premium. Data is input 801 into a database, so that a table of all the GRID cells for a particular state is maintained in a separate database table. Other data may also be input into the system to be used for the analysis, such as grid level data, policy level data, and latitude and longitude level data.))

Claim 13:
Hayward and Mathe teach each and every element of Claim 9 above.
Hayward further teaches:
adjust, using a price adjuster, the insurance rate prior to providing the response to the request for the insurance quote.  (See Hayward, Col. 21, lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 14:
Hayward and Mathe teach each and every element of Claim 9 above.
Hayward further teaches:
the response comprises one or more of the plurality of rating factors used to calculate the insurance rate. (See Hayward, Col. 21, lines  46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors  that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

Claim 15:
Hayward teaches:
One or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (See Hayward, Col. 3, lines 21 - 26 (The computer system further includes a non-transitory, tangible computer readable memory communicatively coupled to the processor; and a set of computer readable instructions stored in the non-transitory computer readable memory, which when executed by the processor, are configured to:))

receiving a request for an insurance quote, wherein the request comprises a plurality of user inputs; (See Hayward, Col. 27, lines 12 - 16 (The system 1100 is configured such that one or more of the computers 1110 is configured to receive an input request through a user interface 1102 for a rate quote for an insurance policy covering a risk associated with a particular location and/or route(s).))

translating the plurality of user inputs into a plurality of rating factors; (See Hayward, Col. 2, lines 36 - 53 (The method comprises receiving usage information of the vehicle within the geographic area, determining each of a plurality of coordinate grid cells or blocks, e.g., target grid cells or target cells, that encompasses at least a portion of the geographic area where the vehicle was used, querying a database to attain a set of data associated with each of the determined plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, receiving the queried set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, calculating a location rating factor based on the usage information and the received set of data associated with each of the plurality of grid cells that encompasses at least a portion of the geographic area where the vehicle was used, and communicating the calculated the location rating factor to a user.), Col. 24, lines 20 - 30 (In FIG. 8B, the exemplary process for implementing a rating methodology for a vehicle policy is depicted in the flow diagram 820 wherein a coordinate grid including a plurality of grid cells is defined (block 821). A location rating factor for one or more of the defined grid cells is determined (block 822). The location rating factor may include vehicle usage information within the grid (block 823), which may be attained by a positioning module, e.g., GPS device, operatively coupled to the vehicle. The positioning module may also be incorporated within a smartphone associated with the vehicle.))

determining a rating factor value for each of the plurality of rating factors; (See Hayward, Col. 4, lines 23 - 34 (The method further includes receiving, at the processor, the queried supplemental set of data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and calculating, via the processor, a location rating factor based on the usage information, the received set of data associated with each of the grid cells within the sequence of grid cells that encompasses the route(s) travelled by the vehicle, and the received set of supplemental data associated with grid cells adjacent to the sequence of grid cells that encompasses the route(s) travelled by the vehicle.), Col. 5, lines 46 - 50 (One aspect of the invention is to utilize territories defined by latitude and longitude coordinates. This technique allows insurance providers to more finely segment policy pricing based on geographic characteristics and provides more pricing points than current structures.), Col. 6, lines 33 - 45 (Some benefits of GRID Based Rating include: (1) latitude and longitude coordinates are fixed and do not change over time (unlike ZIP codes or other geographic boundaries); (2) rates are based on loss experience in the target GRID cell and nearby GRID cells, as opposed to large areas covering multiple ZIP codes or counties with portions remote from the location of interest; (3) improved matching of price to risk over current territorial rating; (4) promotes smoother transitions from higher cost areas to lower cost areas; (5) can utilize data external to insurer database information, such as historical meteorological data, road statistics, etc.; and (6) accurate vehicle usage information with location rating factors.))

calculating, using a plurality of microservices, a plurality of partial rates based on at least one rating factor value,  *  *  *  ;  21B&W Ref.: 006591.02413\US(See Hayward, Col. 11, lines 1 -  8 (The premium and loss experience used to calculate policy pricing may be derived from data associated with a target cell(s)---or the GRID cell(s) or grid cell(s) that encompasses the target location or route- as well as data, e.g., supplemental data, associated with surrounding, bordering, adjacent, or proximate GRID cells. The aggregate risk exposure is determined based on the data associated with each target cell and the immediately surrounding GRID cells.   ), lines 38 - 48 (According to one aspect of the invention, there is a method having the following steps: collecting data for the target cell and deterll1ining whether the current data collection has enough historical data to provide actuarially credible
results. If not, an iterative process is performed including collecting data from rings of GRID cells immediately surrounding the cell(s) for which data has been collected and evaluating at each iteration whether enough historical data has been collected. Once a credible set of data has been collected, distance weighting and credibility weighting are applied and a pure premium is calculated.), Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then  aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), lines 41 – 46 (Exposure may be adjusted to account for any distributional differences in rating variables across a state or geographic area. Peril or coverage specific adjustment factors may be used. An average GRID cell adjustment may be calculated relative to an average statewide adjustment.))

aggregating the plurality of partial rates calculated using the plurality of microservices into an insurance rate; and (See Hayward, Col. 19, lines 28 - 33, (Expected pure premium may be calculated by peril or coverage and then aggregated to an all-peril or all-coverage basis. In addition, premiums may be calculated for each GRID cell within a sequence of GRID cells and then aggregated, averaged, adjusted to a coverage basis.), lines 34 -40 (Pure premiums may be calculated using a provision that represents a long term average loss per exposure or alternatively be set to another appropriate provision, such as setting them equal to statewide pure premiums. Then, the peril or coverage pure premiums may be aggregated to an all-peril or all-coverage basis.), Col. 21, lines  46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors  that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

providing a response to the request for the insurance quote, wherein the response comprises the insurance rate.  (See Hayward, Col. 21, lines 52 - 54 (Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Hayward does not expressly disclose, however, Mathe discloses:
*  *  *  each of the plurality of microservices calculating, in parallel, one of the plurality of partial rates; (See Mathe, Par. 45 (Features of an exemplary commercial auto platform may include "At a Glance Vehicle Scores" and risky event monitoring, basic vehicle trend analysis with comparisons to other demographic groups, detailed trip and event metrics with daily and weekly summaries, single vehicle at a time mapping of vehicle routes and risk events.), Par. 46 (It will be appreciated by one of ordinary skill in the art that electronic and software systems involve dynamic and flexible processes such that the illustrated blocks and described sequences can be performed equivalently in different sequences or in parallel.), Par. 54 (At step 528, rate filing preparation is provided for insurance department approvals, including, for example, initial data analysis and preparation of a vehicle score, such as, for example, the formulation of the actuarial value of a vehicle score, completion of initial filing, and analysis and filings based on inbound data from active program. At step 530, transactional vehicle scoring is provided, which can include, for example, managing the transactional integrity of data and the implementation of scoring. As mentioned above, the scalability of the platform 260 and the PaaS implementation process 500 allows for the incorporation, integration, and utilization of any number of combinations of these services, processes, applications, and products. Individual steps may be added or deleted, may be perfom1ed in any order, may be combined and executed together, and/or may be executed in parallel.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward discussed above, a step for calculating microservices in parallel, as taught by Mathe. Hayward teaches a system of underwriting and rating insurance products. It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating microservices in parallel so as to reduce processing time. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products and Mathe’s step for parallel processing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Hayward and Mathe teach each and every element of Claim 15 above.
Hayward further teaches:
transforming the response and the insurance rate into a format configured for an application that transmitted the request for the insurance quote. (See Hayward, Col. 21, lines 9 - 15 (In some embodiments, the database may contain generalized rules and criteria that apply to all policies and specific rules associated with a particular regulator. This arrangement of data would allow, for example, a single computational process to generate a rate for an insurance policy for a property in any state.), lines 24 - 26 (Once the data for the other GRID cells are ordered, they are iterated through until a level of credibility is met, using the summarized data.), lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 18:
Hayward and Mathe teach each and every element of Claim 15 above.
Hayward further teaches:
querying a look-up table to determine the rating factor value.  (See Hayward, Col. 6, lines 8 – 13 (Latitude and longitude coordinates may be used to define a coordinate system using four defined comers and developing a database table and lookup methodology, wherein each GRID cell area is of similar geographic size. The complexity of the queries required to retrieve results from the developed tables makes this solution less preferred.), Col. 20, lines 19 – 67, Col. 21, lines 1 - 3 (FIG. 8A provides a flow chart, which is illustrative of an embodiment of the invention. Flow chart 800 illustrates an example flow of steps taken to develop a pure premium. Data is input 801 into a database, so that a table of all the GRID cells for a particular state is maintained in a separate database table. Other data may also be input into the system to be used for the analysis, such as grid level data, policy level data, and latitude and longitude level data.))

Claim 19:
Hayward and Mathe teach each and every element of Claim 15 above.
Hayward further teaches:
adjusting, using a price adjuster, the insurance rate prior to providing the response to the request for the insurance quote.  (See Hayward, Col. 21, lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 20:
Hayward and Mathe teach each and every element of Claim 15 above.
Hayward further teaches:
the response comprises one or more of the plurality of rating factors used to calculate the insurance rate. (See Hayward, Col. 21, lines 46 - 51 (In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer.))

Claims 2 – 3, 10 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al., US 10,262,373 B2, (“Hayward”), in view of Mathe et al., US 2014/0095214 A1, (“Mathe”), in further view of Rosen et al., US 2010/0010836 A1, (“Rosen”).

Claim 2:
Hayward and Mathe teach each and every element of Claim 1 above.
Hayward and Mathe do not expressly disclose, however, Rosen discloses:
determining, by the computing device, whether the request for the insurance quote and the plurality of user inputs comply with a canonical data model; and (See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans. A benchmark is created through operations on the one or more canonical forms. The benchmark is stored and the computing device outputs the benchmark for comparing an insurance plan of the organization to the benchmark.))

transforming, based on a determination that the request for the insurance quote and the plurality of user inputs do not comply with the canonical data model, the request for the insurance quote and the plurality of user inputs into a format that complies with the canonical data model. (See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical
forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans.), Par. 24 (In
another embodiment, the one or more computing devices transform data collected on the employee insurance plans to a canonical form), Par. 52 (Data corresponding to each plan in the plurality of plans is transformed to a canonical form for fair comparison across different plans (step 430).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward and Mathe discussed above, a step for transforming an insurance plan to a canonical model, as taught by Rosen. Hayward teaches a system of underwriting and rating insurance products. Mathe teaches calculating rates in parallel.  It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating rates in parallel and transforming insurance data into a canonical model for consistency and uniformity of the data being used in determination of rating factors. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products, Mathe’s calculating rates in parallel and Rosen’s step for transforming an insurance plan to a canonical model, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Hayward, Mathe and Rosen teach each and every element of Claim 2 above.
Hayward further teaches:
transforming the response and the insurance rate into a second format configured for an application that transmitted the request for the insurance quote.  (See Hayward, Col. 21, lines 9 - 15 (In some embodiments, the database may contain generalized rules and criteria that apply to all policies and specific rules associated with a particular regulator. This arrangement of data would allow, for example, a single computational process to generate a rate for an insurance policy for a property in any state.), lines 24 - 26 (Once the data for the other GRID cells are ordered, they are iterated through until a level of credibility is met, using the summarized data.), lines 29 - 54 (The target set of data is then processed 807, once the level is met the values retrieved and weighted based on the GRID ring, by loading the data into an overall calculation that develops a value for Ring 0. In some cases, the resulting rate values created are just a portion of the potential rate that would be presented to a customer because there are many factors that may come into play in calculating the final rate. Additional steps may also be added to modify the rate before it is communicated to a customer. Finally, a rate may then be communicated 813 to the potential customer for whom the policy rate quote has been requested.))

Claim 10:
Hayward and Mathe teach each and every element of Claim 9 above.
Hayward and Mathe do not expressly disclose, however, Rosen discloses:
determine whether the request for the insurance quote and the plurality of user inputs comply with a canonical data model; and  20B&W Ref.: 006591.02413\US(See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans. A benchmark is created through operations on the one or more canonical forms. The benchmark is stored and the computing device outputs the benchmark for comparing an insurance plan of the organization to the benchmark.))

transform, based on a determination that the request for the insurance quote and the plurality of user inputs do not comply with the canonical data model, the request for the insurance quote and the plurality of user inputs into a format that complies with the canonical data model. (See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical
forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans.), Par. 24 (In
another embodiment, the one or more computing devices transform data collected on the employee insurance plans to a canonical form), Par. 52 (Data corresponding to each plan in the plurality of plans is transformed to a canonical form for fair comparison across different plans (step 430).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward and Mathe discussed above, a step for transforming an insurance plan to a canonical model, as taught by Rosen. Hayward teaches a system of underwriting and rating insurance products. Mathe teaches calculating rates in parallel.  It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating rates in parallel and transforming insurance data into a canonical model for consistency and uniformity of the data being used in determination of rating factors. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products, Mathe’s calculating rates in parallel and Rosen’s step for transforming an insurance plan to a canonical model, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Hayward and Mathe teach each and every element of Claim 15 above.
Hayward and Mathe do not expressly disclose, however, Rosen discloses:
determining whether the request for the insurance quote and the plurality of user inputs comply with a canonical data model; and (See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans. A benchmark is created through operations on the one or more canonical forms. The benchmark is stored and the computing device outputs the benchmark for comparing an insurance plan of the organization to the benchmark.))

transforming, based on a determination that the request for the insurance quote and the plurality of user inputs do not comply with the canonical data model, the request for the insurance quote and the plurality of user inputs into a format that complies with the canonical data model. (See Rosen, Par. 6 (The computing device transforms the accessed data for each of the plans to one or more canonical
forms using one or more mathematical operations. The canonical forms enable mathematical comparisons across the plurality of insurance plans.), Par. 24 (In
another embodiment, the one or more computing devices transform data collected on the employee insurance plans to a canonical form), Par. 52 (Data corresponding to each plan in the plurality of plans is transformed to a canonical form for fair comparison across different plans (step 430).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Hayward and Mathe discussed above, a step for transforming an insurance plan to a canonical model, as taught by Rosen. Hayward teaches a system of underwriting and rating insurance products. Mathe teaches calculating rates in parallel.  It would have been obvious for Hayward in his system of calculating rating factors for insurance underwriting to include a step for calculating rates in parallel and transforming insurance data into a canonical model for consistency and uniformity of the data being used in determination of rating factors. Since the claimed invention is merely a combination of old elements, Hayward’s system of underwriting and rating insurance products, Mathe’s calculating rates in parallel and Rosen’s step for transforming an insurance plan to a canonical model, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694